           Case: 3:21-cv-00334-jdp Document #: 8 Filed: 06/08/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 RODNEY GATSON,

                                Plaintiff,
           v.                                                      OPINION and ORDER

 CATHY A. JESS, RANDALL R. HEPP,                                        21-cv-334-jdp
 and CANDACE WHITMAN,

                                Defendants.


          Pro se plaintiff Rodney Gatson is incarcerated at Fox Lake Correctional Institution. He

has filed a civil rights complaint alleging that water at Fox Lake contains unsafe amounts of

lead, copper, and other contaminants that pose risks to his health. Gatson’s complaint is before

the court for screening under 28 U.S.C. § 1915A, to determine whether his complaint should

be dismissed as frivolous, malicious, for failure to state a claim upon which relief may be

granted, or because Gatson seeks monetary relief from a defendant who is immune from such

relief.

          As Gatson may be aware, many current and former prisoners have filed lawsuits stating

that they were harmed by the water at Fox Lake. I consolidated many of those cases and

appointed experts to review water quality and medical/toxicology issues. See Stapleton v. Hepp,

16-cv-406 (W.D. Wis.). In a February 7, 2020 order in the consolidated case, I granted

summary judgment to the defendants—current and former high-ranking officials at the DOC

home office and at Fox Lake, along with grounds superintendents—on the plaintiffs’ claims

that DOC officials consciously disregarded the risk of harm from the contaminants in the

water. Stapleton v. Carr, 438 F. Supp. 3d 925 (W.D. Wis. 2020). The undisputed evidence

showed that the defendants had not acted with conscious disregard to the water problems at
         Case: 3:21-cv-00334-jdp Document #: 8 Filed: 06/08/21 Page 2 of 3




Fox Lake, but that instead, they had attempted to remediate the lead and copper in the water.

Id. at 939. In addition, although the evidence showed that prisoners had been subjected to

substandard water at Fox Lake, the evidence did not show that the conditions were bad enough

to violate their Eighth Amendment rights. Id. at 942.

       The Stapleton decision forecloses Gatson’s claims that the high-ranking DOC defendants

that he names in his complaint (warden; health services manager; and former DOC secretary)

violated his constitutional rights by failing to remediate the contaminated water at the prison.

This court has concluded already that the contaminated water at Fox Lake did not amount to

an unconstitutional condition of confinement.

       The Stapleton decision did not resolve claims that individual prisoners received

inadequate medical care for problems caused by contaminated water. Id. at 942. But Gatson’s

allegations do not suggest that he suffered any medical problems because of the water or that

he was denied medical treatment for any serious medical need. He alleges that he has diabetes,

but he does not allege that the water at Fox Lake affected his diabetes or treatment in any way.

Accordingly, I will dismiss Gatson’s complaint for failure to state a claim upon which relief may

be granted.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Rodney Gatson’s complaint is DISMISSED for failure to state a federal
          claim upon which relief may be granted.




                                               2
 Case: 3:21-cv-00334-jdp Document #: 8 Filed: 06/08/21 Page 3 of 3




2. A strike shall be recorded in accordance with 28 U.S.C. § 1915(g).

3. The clerk of court is directed to enter judgment for defendants and close this case.




Entered June 8, 2021.

                                    BY THE COURT:
                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
